Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/610954 in view of Endo et al. (US 2015/0217545).
Claim 1 requires a coated aluminum material comprising: an aluminum material including aluminum or an aluminum alloy, a silica-containing film which consists of a water dispersible silica, a phosphorus compound and a silane coupling agent and is formed on a surface of the aluminum material, and a coating film formed on the silica-containing film, wherein the silica-containing film includes the silane coupling agent in a content of 0.5 to 35 masse, and has a Si content falling within the range of 2 to 60 mg/m, a P content falling within the range of 0.1 to 6.0 mg/m , and a P/Si mass ratio of the P content to the Si content falling within the range of 0.02 to 0.15. Claim 2 additionally requires that the water dispersible silica is a colloidal silica.
Copending Application ‘954 requires a coated aluminum material comprising: an aluminum material consisting of aluminum or an aluminum alloy, and a silica-containing film, as a joining undercoat film, formed on a surface of the aluminum material, the silica- containing film consisting of  colloidal silica, phosphoric acid, and a silane coupling agent, wherein the silica-containing film includes the silane coupling agent in a ratio of 0.5 to 35 mass%, and has a Si atom content falling within the range of 2 to 60 mg/m2, a P atom content falling within the range of 0.1 to 6.0 mg/m2, and a mass ratio (P/Si mass ratio) of the P atom content to the Si atom content falling within the range of 0.02 to 0.15.
Although the claims are not identical, the differences between them are obvious. First, the difference between an aluminum material consisting of aluminum or an aluminum alloy and an aluminum material including aluminum or an aluminum alloy is insubstantial, and although the term “comprising” permits additional components, it does not require additional components. 
Second, Claim 1 of the ‘954 application specifically requires a phosphorous compound which includes phosphoric acid. Neither Claim 1 nor Claim 2 of the present application specifically requires phosphoric acid. Endo et al. (US’545) teach a similar film comprising colloidal silica, phosphoric acid, and silane coupling agent (Table 1; [0086]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify inventor’s claimed film by using phosphoric acid as the claimed phosphorous acid, because US’545 teaches a similar or identical film with similar or identical components, where the phosphorous compound is phosphoric acid.
Third, “joining undercoat” suggests an overcoat -- a coating film formed on the silica-containing film.
Finally, although Claim 1 of the ‘954 reference is directed to a coated product, the details of the method emphasize the coating compositions and the aluminum material coated with an undercoat of the claimed layer (suggesting an overcoat) would be expected to be formed by forming the undercoat coating on the aluminum material followed by a layer whose presence would suggest the silica film is an undercoat.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2015/0217545).
Regarding Claims 1-2, Endo et al. (US’545) teaches a coated aluminum material comprising: an aluminum material including aluminum or an aluminum alloy, a silica-containing film which consists of a water dispersible silica (including colloidal silica), a phosphorus compound and a silane coupling agent and is formed on a surface of the aluminum material (Table 1; [0086]), and a coating film (resin molded body formed of a thermoplastic resin composition) formed on the silica-containing film [0015, 0051], wherein the silica-containing film includes the silane coupling agent in a content of 0.5 to 35 mass% (1.25 g/L/(.25+2.25+1.25) = 33.3%) and a P/Si mass ratio of the P content to the Si content of 0.075:
Si: 28 g/mol
P: 31 g/mol
H3PO4: (0.25 g/L)/(98 g/mol) = 0.0026 mol/L
SiO2:  (2.25 g/L)/(60 g/mol) = 0.0375 mol/L
P:0.079 g/L
Si: 1.05 g/L
P/Si: 0.075.
(see Table 1, Example 13; [0086])
US’545 teaches that the composition for treatment produces a film 0.5 microns thick on an aluminum plate measuring 40 mm X 40 mm (Table 1, Example 13; [0014, 0056]) and that the film provides corrosion resistance to the aluminum substrate [0020]. US’545 fails to teach Si content falling within the range of 2 to 60 mg/m, a P content falling within the range of 0.1 to 6.0 mg/m. Given that US’545 teaches a film with a film thickness formed from a solution with components in the relative concentrations recited by Applicant to protect from corrosion, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coated aluminum material with a silica containing film with an Siu content and a P content falling within the recited ranges (coating weight, mg/m2) to achieve a coating of a desirable thickness to achieve both adequate corrosion resistance and also adhesion.
	Regarding Claim 3, US’545 also suggests a method for producing the coated aluminum material described in the rejection of Claims 1-2 above, including forming a silica-containing film including the components either taught or suggested by US’545 as discussed in the rejection of Claims 1-2 above, and then forming the coating film (resin molded body formed of a thermoplastic resin composition) on the silica-containing film (see citations in rejections of Claims 1-2 above).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712